Citation Nr: 1721728	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  13-18 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease (DJD) in the right knee.

2.  Whether the reduction in the evaluation for surgical scars from 20 percent disabling to noncompensable (0 percent), effective March 1, 2013, was proper.

3.  Whether the reduction in the evaluation for instability, retropatellar pain syndrome in the right knee (right knee instability) from 20 percent disabling to noncompensable (0 percent), effective March 1, 2013, was proper.

4.  Whether the reduction in the evaluation for instability, retropatellar pain syndrome in the left knee (left knee instability) from 20 percent disabling to noncompensable (0 percent), effective October 1, 2013, was proper.

5.  Entitlement to a disability rating in excess of 20 percent for surgical scars of the right and left knees.

6.  Entitlement to a disability rating in excess of 20 percent for right knee instability.

7.  Entitlement to a disability rating in excess of 20 percent for left knee instability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

I. Altendorfer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1993 to April 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In April 2017, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The issues of entitlement to an initial rating in excess of 10 percent for DJD of the right knee, evaluation in excess of 20 percent for scars located on bilateral knees, evaluation in excess of 20 percent of instability in the left knee, and evaluation in excess of 20 percent of instability in the right knee are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's 20 percent rating for surgical scars of the right and left knees was in effect for less than 5 years.

2.  The Veteran's 20 percent rating for left knee instability was in effect for less than 5 years.

3.  The Veteran's 20 percent rating for right knee instability was in effect for less than 5 years.

4.  The Veteran's 10 percent rating for left knee instability was in effect for more than 5 years.

5.  The Veteran's 10 percent rating for right knee instability was in effect for more than 5 years.

6. At the time of the reduction, the evidence did not show material improvement in the Veteran's bilateral knee instability or scar tenderness, including under the ordinary conditions of work and life.


CONCLUSIONS OF LAW

1.  The reduction from 20 percent to a noncompensable rating for the Veteran's surgical scars of the right and left knees was improper, and the 20 percent rating is restored, effective March 1, 2013.  38 U.S.C.S. §§ 1155, 5103, 5103A, 5107 (LexisNexis 2017); 38 C.F.R. §§ 3.105(e), 3.344(c) (2016).


2.  The reduction from 20 percent to a noncompensable rating for the Veteran's left knee instability was improper, and the 20 percent rating is restored, effective October 1, 2013.  38 U.S.C.S. §§ 1155, 5103, 5103A, 5107 (LexisNexis 2017); 38 C.F.R. §§ 3.105(e), 3.344(c) (2016).

3.  The reduction from 20 percent to a noncompensable rating for the Veteran's right knee instability was improper, and the 20 percent rating is restored, effective March 1, 2013.  38 U.S.C.S. §§ 1155, 5103, 5103A, 5107 (LexisNexis 2017); 38 C.F.R. §§ 3.105(e), 3.344(c).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that the reduction of his disability ratings for the instability of the right knee and left knee, from 20 percent to a noncompensable disability rating, and the reduction from 20 percent to 0 percent for his surgical scars, in a November 2012 rating decision was improper. 

By way of history, the RO granted separate ratings for retropatellar pain syndrome with anterior cruciate ligament deficiency for the left knee and retropatellar pain syndrome of the right knee in a December 1996 rating decision, assigning 10 percent ratings respectively.  Then, the RO granted temporary total disability, from June 21, 1999 to August 31, 1999, based on convalescence for arthroscopy and partial lateral meniscectomy on the left knee in a September 1999 rating decision.  

In a September 2009 rating decision, the RO granted temporary total disability effective July 7, 2009 based on convalescence for a right knee synovectomy and assigned an evaluation of 20 percent from October 1, 2009.  Also, the RO granted temporary total disability effective July 7, 2009 based on convalescence for a left knee arthroscopic partial lateral, medial meniscectomy and assigned a 20 percent evaluation for each knee disability from October 1, 2009.  In doing so, the RO relied upon the findings of an August 2009 Military Engineer Services (MES) examination.  There, the examiner found moderate instability in both knees.  In addition, the RO granted service connection for scars on both knees and assigned an evaluation of 20 percent effective June 4, 2009.  In doing so, the RO relied upon the August 2009 MES examination.  There, the examiner found two scars on the right knee and three scars on the left knee.  The examiner documented the scars as tender.  For this reason, in the September 2009 rating decision, the RO granted service connection for surgical scars of the right and left knees, and assigned a 20 percent disability rating, effective June 4, 2009.

In March 2011, the Veteran filed a claim for evaluation of temporary total disability due to left knee surgery resulting in convalescence.  Later, the Veteran filed another claim for "deterioration of the left knee" in January 2012.  

In March 2012, the Veteran underwent an examination for his left knee with a Veterans Evaluation Services examiner.  Following examination, the examiner completed a Diagnostic Benefits Questionnaire.  The Veteran reported frequent episodes of joint "locking" and joint pain in both knees.  However, upon examination, the examiner did not observe ligamentous joint instability in either knee.    

In a September 2012 examination, the RO granted temporary total disability effective March 15, 2011 to June 1, 2011 and from December 15, 2011 to April 1, 2011 respectively based on a left knee arthroscopy and left knee lateral unicompartment replacement.  In addition, the RO proposed to reduce the ratings assigned for instability of the Veteran's right and left knees, and for the surgical scars, based on the March 2012 examiner's findings.  In a September 2012 letter, it informed the Veteran of the proposed reductions, provided information regarding his procedural rights, notified him that he could submit additional evidence to show that the changes should not be made, and informed him that his disability ratings would be reduced if no additional evidence was received within 60 days. 

In October 2012, the Veteran was afforded a VA examination for his bilateral knee disabilities.  Following range of motion tests, the examiner documented less movement than normal and weakened movement in both knees as well as swelling in the left knee.  The examiner also recorded tenderness over the lateral hamstring insertion on the proximal right tibia; 'catching and locking' associated with swelling/pain right knee."  The examiner noted that due to arthroscopic surgeries the left knee exhibited "mild medial instability and a mild effusion."  However, ligamentous joint stability tests were normal.  The examiner did not observe any tenderness of the surgical scars.

In a November 2012 rating decision, the RO implemented the proposed reductions, effective March 1, 2013 and October 1, 2013.  It informed the Veteran of that decision by a letter dated December 6, 2012.  This appeal followed. 

The record reflects that the RO has complied with the due process requirements of 38 C.F.R. § 3.105(e) in its reduction of the disability ratings for bilateral knee instability.  However, specific requirements must be met in order for VA to reduce certain ratings assigned for service-connected disabilities.  See 38 C.F.R. § 3.344; see also Brown v. Brown, 5 Vet. App. 413, (1993).  "[I]t is . . . essential, both in the examination and in the evaluation of the disability, that each disability be viewed in relation to its history."  38 C.F.R. § 4.1 (2016).  "[I]t is the responsibility of the rating specialist to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present."  38 C.F.R. § 4.2. Moreover, "in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work."  Brown, 5 Vet. App. at 420; See 38 C.F.R. §§ 4.2, 4.10.  

Here, the Board finds that, at the time the reduction was effectuated, it was not shown by a preponderance of the evidence that the RO's reduction was warranted.  See Brown, 5 Vet. App. at 421; Kitchens v. Brown, 7 Vet. App. 320, 325 (1995).  In this regard, the evidence relied upon by the RO to reduce the rating was inadequate, and did not otherwise establish by a preponderance that there was actual improvement in the Veteran's bilateral knee instability, including in his ability to function under the ordinary conditions of life and work.  Brown, 5 Vet. App. at 420-21; see also Faust v. West, 13 Vet. App. 342 (2000).  

The Board finds that the RO's reliance on a March 2012 and October 2012 examinations to reduce the Veteran's disability ratings was misplaced.  The Board is mindful that in reducing the Veteran's rating, the RO weighed the results of the examinations, which indicated no objective findings of bilateral ligamentous knee instability, and no apparent scar tenderness.  However, the RO did not adequately consider the Veteran's reports during the examination and other pertinent physical findings in the context of the Veteran's employment as a mail carrier for the United States Postal Service.  

During the March 2012 examination, the Veteran reported that he has constant pain, stiffness, and swelling in his left knee.  Also, he reported that his left knee will "lock" about twice a month.  In addition, the examiner noted that the Veteran occasionally uses braces or crutches to assist him when walking.  Regarding the functional impact of the Veteran's disabilities, the examiner concluded that the Veteran could walk no more than one block during an 8-hour day and the time he could sit or stand during an 8-hour period was "very limited."

At the October 2012 examination, the Veteran reported occasional "catching and locking" in his right knee.  The examiner documented weakened movement in both knees.  In addition, the examiner observed mild medial instability.  Regarding the functional impact of the Veteran's disabilities, the examiner noted that "[the Veteran] estimates missing 150-200 hours of working in the last year working for the USPS."  

When the March 2012 and October 2012 examination reports are interpreted in light of the whole evidentiary history and the relevant evidence of record is reconciled into a consistent picture, the Board finds that the symptoms relevant to rating the Veteran's knees under Diagnostic Codes 5257 and 7804 did not establish by a preponderance that there was actual improvement in the Veteran's bilateral knee disabilities, including in his ability to function under the ordinary conditions of life and work.  See Faust, 13 Vet. App. at 349; Brown, 5 Vet. App. at 421 (citing 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (1992)).  In that regard, the RO did not consider the Veteran's current employment as a mail carrier.  The Veteran reported during both examinations that he continued to experience constant pain and swelling in both knees.  Further, the Veteran reported "locking" in his right knee.  Moreover, the March 2012 examiner determined that the Veteran's knee disabilities limited his ability to walk more than a block during an 8-hour period and the October 2012 examiner acknowledged that the Veteran missed an estimated 150-200 hours of work due to his knee disabilities.  Additionally, the Veteran credibly testified during his March 2017 Board hearing that he did not believe that the condition of his knees had improved.  He continued to describe great difficulty walking down stairs, giving way of both knees, use a railing to walk down the stairs, and testified that he uses two unloader braces for his knees.  In regards to the scars, the Veteran testified that, as a result of his bilateral knee surgeries, he has three scars on his right knee and four scars on his left knee.  In contrast to the most recent October 2012 VA examination, the Veteran testified that his scars are painful.  The Veteran described the scars as "extremely tight" with "a lot of . . . scar tissue underneath as well . . . like a pound of scar tissue." The Board observes that the Veteran is competent to report the symptoms of his knees locking, and giving way of his knees that he has consistently described throughout the claim period, as well as tenderness and tightness of the scars.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board also recognizes that "locking" of the joint, while not technically demonstrative of instability, may nonetheless be experienced by a layperson as instability of the joint, as locking frequently results in giving way of the joint, or a feeling as though the joint will give way.

In short, the Board finds that the lay and medical evidence of record, when considered as a whole, does not by the preponderance of the evidence demonstrate that there was actual improvement of the Veteran's right and left knee instability or scar tenderness.  Therefore, resolving all reasonable doubt in his favor, the reductions of the 20 percent ratings for those disabilities were improper, and those ratings are restored, effective the dates they were reduced.  Brown, 5 Vet. App. at 422; Kitchens v. Brown, 7 Vet. App. 320, 325 (1995).


ORDER

The reduction of the 20 percent disability rating for the surgical scars of the right and left knee was improper, and the 20 percent rating is restored, effective March 1, 2013.

The reduction of the 20 percent disability rating for the left knee instability was improper, and the 20 percent rating is restored, effective October 1, 2013.

The reduction of the 20 percent disability rating for the right knee instability was improper, and the 20 percent rating is restored, effective March 1, 2013.


REMAND

The Board finds that further development is necessary prior to adjudication of the Veteran's claims of entitlement to an initial rating in excess of 10 percent for DJD of the right knee, entitlement to a rating in excess of 20 percent for scars located on the right and left knees, entitlement to a rating in excess of 20 percent for instability of the left knee, and entitlement to a rating in excess of 20 percent for instability of the right knee.

The Veteran's most recent VA examinations for his bilateral knee disabilities and scar disabilities were in October 2012.  In the March 2017 Statement from the Veteran's Accredited Representative, the Veteran's representative asserted that the Veteran's conditions have severely worsened since he was last examined.  

The Veteran attended a videoconference hearing in March 2017.  In regards to the  DJD of his right knee, the Veteran testified that since 2009 he had undergone three additional knee surgeries.  To treat the worsening pain, the Veteran reported that he takes hydrocodone, anti-inflammatory medication, and applies an anti-inflammatory cream.  In regards to the claims pertaining to bilateral knee instability, the Veteran testified that occasionally his "knees will give out" and sometimes his knees will "lock up."  The Veteran reported that when he sits or walks for a long period of time his knees become extremely fatigued.  In contrast, the October 2012 examiner observed normal joint stability.  Additionally, the Veteran testified that he had a greater number of surgical scars than was noted at the time of the last VA examination, and that each of the scars was tender, such that he was entitled to a rating higher than 20 percent.

In light of the representative's assertion and the Veteran's testimony, the Veteran should be afforded a contemporaneous VA examination to assess the current nature, extent, and severity of his DJD of the right knee, scars on bilateral knees, and bilateral knee instability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

Also, any additional relevant VA treatment records should be obtained and associated with the claims file.  See 38 C.F.R. § 3.159(c)(2) (2016); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  The Veteran should also be provided an opportunity to submit any relevant private treatment records, or authorize VA to obtain the records on his behalf.

Accordingly, the case is REMANDED for the following action:

1.  Update the file with any VA treatment records relevant to the Veteran's claim.  If any requested records are unavailable, the Veteran and his representative should be notified of such.  

2.  Provide the Veteran an opportunity to submit any lay statements or outstanding, relevant private treatment records.  Provide the Veteran with the appropriate authorization for release form(s). 

Specifically, please obtain and update the file with any relevant private treatment records from Arlington Orthopedic Associates, P.A., Orthopedic Specialists, and TMI Sports Medicine. 

For any outstanding private treatment records identified by the Veteran, make at least two (2) attempts to obtain such records.  All attempts made must be documented in the claims file, to include the unavailability of any identified records.  For any identified records that are not obtained, notify the Veteran of such and provide him with an opportunity to submit those records directly.

3.  After the above has been completed to the extent possible, schedule the Veteran for VA examinations to address the current nature and severity of his DJD of the right knee, scars on bilateral knees, and bilateral knee instability.  The electronic claims file should be reviewed by the examiner.  All appropriate tests and studies should be conducted, and the results reported in detail.  In addition to objective test results, the examiner should fully describe the functional effects caused by the Veteran's DJD of the right knee, scars on bilateral knees, and bilateral knee instability, including the effects of his service-connected disabilities on his occupational and daily functioning. 

4.  After completing the requested actions, and any additional action deemed warranted, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and his representative and afford them an opportunity to respond.  Then, return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).




______________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


